Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 1 of 12 PAGEID #: 368




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO,
                                 WESTERN DIVISION

 JANE DOE,                                          :
                                                    :
        Plaintiff,                                  : Case No. 3:20-CV-00010
                                                    :
            v.                                      : Judge Walter Rice
                                                    :
 DAVE YOST, et al.,                                 :
                                                    :
       Defendants.                                  :


      DEFENDANT OHIO ATTORNEY GENERAL’S RESPONSE TO PLAINTIFF’S
     OBJECTIONS TO THE MAGISTRATE’S REPORT AND RECOMMENDATION


I.     INTRODUCTION

       In her Objections (Doc. 28), Plaintiff asks this Court to ignore longstanding principles

related to Article III standing so that her baseless claims can continue. She first claims that the

Magistrate Judge applied a more stringent standing test than what is required in a pre-enforcement

challenge. Next, she suggests that, even if the Magistrate Judge applied the correct test, the

Magistrate Judge incorrectly found that her conduct was not similar to those who faced

enforcement of the challenged statutes. Finally, she claims that the Magistrate Judge’s Report and

Recommendation, if allowed to stand, sets a dangerous precedent that ignores Supreme Court First

Amendment jurisprudence.

       All three of Plaintiff’s Objections are meritless. First, the Magistrate Judge applied the

correct standard for pre-enforcement challenges under the precedent set by the United States

Supreme Court and Sixth Circuit Court of Appeals, which required Plaintiff to sufficiently allege

a credible fear of prosecution. See Plunderbund Media, L.L.C. v. DeWine, 753 Fed. Appx. 362,

366 (6th Cir. 2018) (quoting Susan B. Anthony List v. Driehaus (SBA List), 573 U.S. 149, 159, 134
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 2 of 12 PAGEID #: 369




S. Ct. 2334, 189 L. Ed. 2d 246 (2014)). Under this standard, Plaintiff completely failed to establish

any credible fear of prosecution for her alleged political speech on Facebook. The Magistrate

Judge correctly recognized that Rasawehr and Summers, two cases that the Plaintiff identified as

similarly situated, were not similarly situated at all. In those cases, the defendants engaged in

harassing/threatening conduct towards private individuals, not the political speech that the Plaintiff

alleges that she engaged in. Without the critical connection between Plaintiff’s alleged protected

activity and similarly situated examples of prosecutions under the Challenged Statutes, Plaintiff

failed to allege that her fear of prosecution was credible. Finally, Plaintiff’s reliance on cases

involving commercial speech, sexually explicit speech, and others are completely irrelevant to this

case. Accordingly, the Magistrate Judge correctly recommended that the Defendants’ Motion for

Judgment on the Pleadings be granted. This Court should adopt the Magistrate’s Report and

Recommendation in full and dismiss the Plaintiff’s Complaint.

II.    BACKGROUND

       This case originated with the filing of Plaintiff’s Complaint (Doc. 1) in which she claimed

that portions of Ohio’s criminal statutes related to menacing by stalking (Ohio Rev. Code §

2903.211) and telecommunications harassment (Ohio Rev. Code § 2917.21) violated freedom of

speech under both the United States and Ohio Constitutions. See Complaint, Doc. 1, PAGEID #

11-13. As Defendants, the Plaintiff named the Ohio Attorney General and the Mercer County

Prosecutor. See id. at PAGEID # 1.

       After each of the Defendants filed an Answer (Docs. 9 and 10), each moved for judgment

on the pleadings. See generally Docs. 12 and 13. Relevant to Plaintiff’s Objection, each Defendant

argued that Plaintiff lacked standing because she had not suffered an injury in fact. See, e.g.,

Motion for Judgment on the Pleadings, Doc. 12, PAGEID # 132-136. Specifically, each Defendant




                                                  2
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 3 of 12 PAGEID #: 370




claimed that Plaintiff did not allege a credible threat of prosecution. See, e.g., id. In an “omnibus”

filing, Plaintiff argued that she sufficiently alleged a credible threat and that she was entitled to

judgment on the pleadings. See generally Omnibus Response and Motion for Judgment on the

Pleadings, Doc. 18.

         Ultimately, the Magistrate Judge agreed with the Defendants and issued a Report and

Recommendation in which she recommended that the case be dismissed due to lack of standing.

See Report and Recommendation, Doc. 26, PAGEID # 267. Specifically, the Magistrate Judge

found that Plaintiff had failed to provide any examples of the challenged statutes being used to

criminalize or otherwise regulate political speech. Id. at PAGEID # 263-266. Absent such a

showing, the Magistrate Judge concluded that Plaintiff was not faced with a credible threat of

prosecution for engaging in political discourse online. See id. at PAGEID #267.

         Plaintiff has now filed Objections to that Report and Recommendation. 1 See generally

Objection, Doc. 28. Inconsistent with her prior filings, Plaintiff now claims that the Magistrate

Judge applied the wrong test for standing in pre-enforcement challenges. See id at PAGEID # 304.

In the alternative, she argues that she established standing under the test used by the Magistrate

Judge.     Id. at PAGEID # 304-305.          Finally, she suggests that the Magistrate Judge’s

recommendation, if allowed to stand, would set a dangerous precedent that goes against Supreme

Court First Amendment jurisprudence. See id. at PAGEID # 305. However, as discussed below,

none of the Plaintiff’s objections possess any merit. As such, they should be overruled, and the

Magistrate Judge’s Report and Recommendation (Doc. 26) should be adopted in full, which will

result in a dismissal of the Complaint (Doc. 1).



1
 Plaintiff initially filed an Objection on December 31, 2020. See Objection, Doc. 27. However,
she later filed a corrected Objection on January 4, 2021. See Objection, Doc. 28. Thus, this new
Objection controls and it is to this Objection in which the Attorney General responds.


                                                   3
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 4 of 12 PAGEID #: 371




III.    ARGUMENT

        A.      Standard of Review

        A district court reviews any objections to a Magistrate Judge’s report and recommendation

de novo. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Washington v. Comm'r of Soc. Sec., No.

1:07-cv-230, 2008 U.S. Dist. LEXIS 75629, at *5-6 (S.D.Ohio Sep. 30, 2008). The Magistrate

Judge’s report and recommendation addressed the Attorney General’s Motion for Judgment on the

Pleadings (Doc. 12) for lack of standing at the pleadings stage. A motion for judgment on the

pleadings under Fed. R. Civ. P. 12(c) attacks the sufficiency of the pleadings and is evaluated

under the same standard as a motion to dismiss brought under Fed. R. Civ. P. 12(b). See Mellentine

v. Ameriquest Mortg. Co., 515 Fed. Appx. 419, 423 (6th Cir. 2013) (citing EEOC v. J.H. Routh

Packing Co., 246 F.3d 850, 851 (6th Cir. 2001)). Rule 12(b)(6) provides for dismissal based on

the failure to state a claim. To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

allege sufficient facts that, accepted as true, ‘state a claim to relief that is plausible on its face.’”

Strayhorn v. Wyeth Pharm., Inc., 737 F.3d 378, 387 (6th Cir. 2013) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

        B.      The Magistrate Judge applied the correct standing test in this pre-enforcement
                challenge.

        The Magistrate Judge applied the correct standard for Article III standing based on

Supreme Court and Sixth Circuit precedent. Article III standing is a requirement in every federal

case. Grendell v. Ohio Supreme Court, 252 F.3d 828, 832 (6th Cir. 2001) (quoting Coyne v. Am.

Tobacco Co., 183 F.3d 488, 494 (6th Cir. 1999)) (“[s]tanding is the ‘threshold question in every

federal case.’”). Relevant here, the first requirement of Article III standing is that a plaintiff has

an injury in fact. See Davis v. Detroit Pub. Schs. Cmty. Dist., 899 F.3d 437, 443 (6th Cir. 2018)

(quoting Vt. Agency of Nat. Res. v. United States ex rel. Stevens, 529 U.S. 765, 771, 120 S. Ct.



                                                   4
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 5 of 12 PAGEID #: 372




1858, 146 L. Ed. 2d 836 (2000)). In pre-enforcement challenges such as this case, “‘a plaintiff

satisfies the injury-in-fact requirement where he alleges an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute, and there exists

a credible threat of prosecution thereunder.’” Plunderbund Media, L.L.C. v. DeWine, 753 Fed.

Appx. 362, 366 (6th Cir. 2018) (quoting Susan B. Anthony List v. Driehaus (SBA List), 573 U.S.

149, 159, 134 S. Ct. 2334, 189 L. Ed. 2d 246 (2014)) (internal quotations omitted). Plaintiffs can

establish a credible threat of prosecution by alleging, and later establishing, any of the following:

“(1) a history of past enforcement against the plaintiffs or others; (2) enforcement warning letters

sent to the plaintiffs regarding their specific conduct; and/or (3) an attribute of the challenged

statute that makes enforcement easier or more likely, such as a provision allowing any member of

the public to initiate an enforcement action.” McKay v. Federspiel, 823 F.3d 862, 869 (6th Cir.

2016) (internal citations omitted). When relying on a history of past enforcement, as was done

here, the Sixth Circuit has held that “[a] threat of future enforcement may be ‘credible’ when the

same conduct has drawn enforcement actions or threats of enforcement in the past.” Kiser v. Reitz,

765 F.3d 601, 609 (6th Cir. 2014) (citing Steffel v. Thompson, 415 U.S. 452, 459, 94 S. Ct. 1209,

39 L. Ed. 2d 505 (1974)).

       In her Report, the Magistrate Judge followed these same exact principles. Initially, the

Magistrate laid out the applicable standards for Article III standing in pre-enforcement cases such

as this. See Report and Recommendation, Doc. 26, PAGEID # 258. Specifically, the Magistrate

Judge found that Plaintiff’s allegations needed to “establish her injury in fact by alleging ‘an

intention to engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by a statute, and there exists a credible threat of prosecution thereunder.’” Id. at

PAGEID #259 (quoting Kiser, 765 F.3d at 608) (internal quotation and additional citation




                                                  5
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 6 of 12 PAGEID #: 373




omitted). The Magistrate Judge next discussed how Plaintiff can show a credible threat of

prosecution. Id. at PAGEID #260. Due to the allegations in the Complaint, the Magistrate Judge

found that the only way Plaintiff could establish standing was to allege that the challenged statutes

were enforced against others. Id. Notably, the Magistrate Judge found that Plaintiff’s alleged

conduct, i.e. political speech, had to be the same as that of the others whom enforcement was done.

Id. at PAGEID #263 (quoting Kiser, 765 F.3d at 609). The Magistrate Judge’s analysis of the

applicable standards was entirely consistent with the principles established by the Supreme Court

and the Sixth Circuit. Accordingly, the Magistrate Judge did not apply a more stringent standing

standard than what was prescribed by the caselaw.

       Plaintiff’s new-found position that the alleged conduct need not be the same is entirely

inconsistent with her previous positions prior to the filing of her Objection. From the onset,

Plaintiff has claimed that her conduct is similar to that of Jeff Rasawehr, Charles Summers, and

Vicki Summers, who, she claimed, were arrested and charged with menacing by stalking and

telecommunications harassment for speaking out against public officials. See Complaint, Doc. 1,

PAGEID # 9-11. She reiterated these claims in her Omnibus Response and Motion for Judgment

on the Pleadings. See, e.g., Omnibus Response and Motion for Judgment on the Pleadings, Doc.

18, PAGEID # 193 (“[Plaintiff] has engaged in active online commentary about the very same

Mercer County officials whose criticism prompted prosecution in the Summers and Resawehr [sic]

cases. She has posted in the very same forum that is the subject of prosecution.”). Plaintiff has

simply shown no legal support for this “new” position that she need only have a subjective fear of

prosecution, even if it is entirely non-credible. Indeed, this position has been consistently rejected.

See, e.g., Kiser, 765 F.3d at 609 (for a plaintiff to have standing in a pre-enforcement challenge,

the plaintiff’s fear of prosecution must be credible).




                                                  6
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 7 of 12 PAGEID #: 374




       C.      The Magistrate Judge correctly found that the Plaintiff lacked a credible
               threat of prosecution for engaging in political speech.

       Applying the law to this case, the Magistrate Judge correctly found that Plaintiff lacked a

credible fear of prosecution. In her Report and Recommendation, the Magistrate Judge found that

Plaintiff’s conduct, i.e. political speech, was not similar to the conduct of Rasawehr, Charles

Summers, or Vicki Summers, who were charged and/or convicted of menacing by stalking and

telecommunications harassment. Report and Recommendation, Doc. 26, PAGEID # 263-265.

Because of this, the Magistrate found that Plaintiff lacked a credible threat of prosecution and, as

a result, Plaintiff lacked standing. Id. For the reasons that follow, the Court should adopt the

Magistrate Judge’s findings.

       Under the standards set forth by the Supreme Court and Sixth Circuit, Plaintiff must show

how the menacing by stalking and telecommunications statutes have been enforced against an

individual engaged in political speech. See Kiser, 765 F.3d at 609. Prior to Plaintiff’s recent

Supplement (Doc. 29), Plaintiff solely relied upon the facts in the Rasawehr and Summers cases.

See generally Compl., Doc. 1; Omnibus Response and Motion for Judgment on the Pleadings,

Doc. 18. However, none of the defendants in those cases were charged and/or convicted of

menacing by stalking or telecommunications harassment based on political speech.

       Rasawehr was convicted of menacing by stalking and telecommunications harassment after

engaging in a pattern of harassing text messages and voicemails to a former spouse. See State v.

Rasawehr, 2020-Ohio-429, ¶23 (3d Dist. 2020). Although the defendant threatened to kill the Mercer

County Sheriff and uttered other obscene words related to other Mercer County officials in his

communications to his ex-wife, it was done with the intent “of creating fear in the victim[.]” Id. at ¶

35. Now, for the first time, Plaintiff claims that Rasawehr was prosecuted for his statements calling

the Sheriff “stupid” and “corrupt” among other things. See Objection, Doc. 28, PAGEID #311.



                                                  7
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 8 of 12 PAGEID #: 375




However, by her own admission, Rasawehr was not charged with menacing by stalking or

telecommunications harassment based on these statements. Id. Rather, he was charged with an

entirely different crime, obstruction of official business. As she does not challenge that provision,

such reliance is clearly misplaced as is her reliance upon comparisons to plaintiffs in other pre-

enforcement challenge cases that were not charged with the same crimes. Id. at PAGEID # 309-

310. Additionally, as stated in more detail in the Attorney General’s Combined Reply and

Response, all of the cases upon which Plaintiff relies, e.g. Steffel, 415 U.S. 452, are distinguishable.

See Combined Reply and Response, Doc. 19, PAGEID # 212-214.

        Similarly, neither Charles nor Vicki Summers was charged with menacing by stalking or

telecommunications harassment based on political speech. Rather, they engaged in a pattern of

harassing conduct toward a private individual identified as J.K.           See C. Summers Bill of

Particulars, Answer of Mercer County Prosecutor, Exh. D, Doc. 10-4, PageID # 89-119, and, V.

Summers Bill of Particulars, Answer of Mercer County Prosecutor, Exh. C, Doc. 10-3, PageID #

58-88. Although Plaintiff claims to have posted on the same Facebook page operated by Charles

and Vicki Summers, she does not claim to have engaged in the same harassment towards J.K.

Rather, her involvement was limited to “criticisms of Mercer County governmental officials, their

actions, and decisions.” Complaint, Doc. 1, PAGEID #10.

        Plaintiff has also filed a Supplement in support of her Objection that includes the

underlying criminal complaint in State v. Criscione, Berea Municipal Court No. 20CRB01262.

See generally Supplement, Doc. 29. She claims that “[t]he case against Ms. Criscione supports

Jane Doe’s well-founded fear that she too will be prosecuted for Telecommunications Harassment

and Menacing by Stalking if she posts critical commentary online and calls into question the

Magistrate Judge’s standing analysis.” Id. at PAGEID # 329. As to Plaintiff’s claim that her




                                                   8
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 9 of 12 PAGEID #: 376




situation is similar to that of Criscione, all this Court need do is review the complaint investigation

report of that case to see that the incidents are completely dissimilar.

          Although Criscione was charged with menacing by stalking and telecommunications

harassment, it was not because of any political speech. Rather, she was charged with menacing

by stalking because she allegedly “knowingly engage[d] in a pattern of conduct with purpose to

cause mental distress by posting multiple negative messages to a website in regards to [the victim]

and trespassing on the property of the East Park Nursing Home[.]” Supplement, Ex. 2, Doc. 29-

2, PAGEID # 333. Additionally, she was charged with telecommunications harassment based on

allegations that she “knowingly post[ed] several text and video/audio messages to a social media

website with the purpose to harass and annoy [the victim.]” Supplement, Ex. 1, Doc. 29-1,

PAGEID # 331. The victim in that case is not a government official. Rather, she is the

administrator of a private nursing home. See Supplement, Ex. 3, Doc. 29-3, PAGEID # 337.

Criscione, whose mother was a resident at the facility, is alleged to have posted numerous

demeaning posts on Facebook and other websites, in one such post referring to the victim as a

“lying bitch.” Id. (internal quotation marks omitted). As noted above, Criscione’s behavior went

beyond posting online as she is alleged to have trespassed onto the nursing home’s property in a

further attempt to harass the victim. See id. At bottom, the Criscione matter involved harassing

statements by a private individual against another private individual, not alleged political speech

against a governmental actor. Accordingly, Criscione gets the Plaintiff no closer to sufficiently

alleging a credible threat of prosecution under the Challenged Statutes for engaging in political

speech.

          Simply put, Plaintiff has alleged a desire to resume engaging in “political dialogue.”

Complaint, Doc. 1, PAGEID # 2, ¶ 6. Such conduct is not prohibited by either of the challenged




                                                  9
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 10 of 12 PAGEID #: 377




statutes. To be sure, Plaintiff has failed to cite to any cases in which these statutes have been used

to criminalize political speech. Absent such a history, Plaintiff has not shown a credible threat of

prosecution. See Kiser, 765 F.3d at 609. Accordingly, she lacks standing and her Complaint

should be dismissed.

       D.      The Magistrate Judge’s Report and Recommendation will not negatively
               impact future First Amendment anticipatory challenges.

       Plaintiff wrongly argues that the Magistrate Judge inflated the test for standing to an

impossibly high standard by requiring her to show that she engaged in conduct that is “identical to

that which has already been prosecuted.” See Objection, Doc. 28, PAGEID # 313. Plaintiff also

wrongly argues that by doing so, the Magistrate Judge undermines the “important role anticipatory

challenges serve” in First Amendment jurisprudence. Id. at PAGEID # 314-327. First, Plaintiff’s

reliance on cases involving commercial speech, sexually explicit speech, and others are completely

irrelevant to this case. Neither the Defendants nor the Magistrate Judge claim that anticipatory

challenges to the constitutionality of statutes are per se unlawful or, as a policy consideration,

should be disfavored. As such, Plaintiff’s long explanation of the use of anticipatory challenges

in First Amendment jurisprudence just misses the threshold point – that she lacks standing to sue

because she suffers no injury. In this case, because Plaintiff brings an anticipatory challenge, that

would be a credible and sufficiently imminent threat of prosecution. Id. See also Plunderbund

Media, 753 Fed. Appx. at 365-66.

         As stated above, the Magistrate Judge correctly found that the Plaintiff lacked standing.

In doing so, the Magistrate Judge did not employ an impossibly “high standard” for determining

standing. Indeed, standing in this case is not even a close call. Plaintiff simply failed to allege an

injury – that she suffers a credible and sufficiently imminent threat of prosecution via the

Challenged Statutes. See McKay, 823 F.3d at 869. Plaintiff therefore has not satisfied the Article



                                                 10
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 11 of 12 PAGEID #: 378




III “case and controversy” requirement for all federal cases, including First Amendment

anticipatory challenges, and her case should be dismissed. See Fieger v. Mich. Supreme Court,

553 F.3d 955, 961 (6th Cir. 2009) (quoting Warshak v. United States, 532 F.3d 521, 525 (6th Cir.

2008) (en banc)).

IV.    CONCLUSION

       For these reasons, Plaintiff’s Objection (Doc. 28) should be overruled, and the Magistrate’s

Report and Recommendation (Doc. 26) should be adopted in full, thereby dismissing this case.


                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Michael A. Walton
                                             MICHAEL A. WALTON (0092201)
                                             JULIE M. PFEIFFER (0069762)
                                             Assistant Attorneys General
                                             Constitutional Offices Section
                                             30 East Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: 614-466-2872 | Fax: 614-728-7592
                                             Julie.Pfeiffer@ohioattorneygeneral.gov
                                             Michael.Walton@ohioattorneygeneral.gov

                                             Counsel for Defendant Ohio Attorney General Dave
                                             Yost




                                               11
Case: 3:20-cv-00010-WHR-SLO Doc #: 31 Filed: 01/19/21 Page: 12 of 12 PAGEID #: 379




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 19, 2021, the foregoing was filed with the Court. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all parties for whom

counsel has entered an appearance. Parties may access this filing through the Court’s system.


                                                /s/ Michael A. Walton
                                                MICHAEL A. WALTON (0092201)
                                                Assistant Attorney General




                                                  12
